Citation Nr: 0735901	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  02-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar strain. 


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1961 
to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for lumbar strain.

In April 2004, the Board denied the veteran's service 
connection claim for a lumbar spine disability.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2005, the 
Court vacated the April 2004 Board decision and remanded the 
appeal to the Board for readjudication, taking into 
consideration matters raised in the Court order.

In March 2006 and March 2007 decisions, the Board remanded 
this issue for further development. 


FINDING OF FACT

The veteran's current low back disability was first 
demonstrated many years after service and has not been shown 
to have had its onset during service or to be in any way 
causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar strain with 
underlying degenerative disc disease and lumbar radiculopathy 
are not met.  38 U.S.C.A. §§ 1131, 1112, 1154 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify & assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated December 2006, the RO informed the veteran 
of the medical and other evidence needed to substantiate his 
claim for service connection, what medical or other evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter also told him that he could 
send any additional information to VA that pertained to his 
claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The first three elements of Dingess notice are satisfied by 
the December 2006 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date.  Since the 
claim is being denied, no rating is being given and no 
effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

While there was a timing deficiency with the December 2006 
letter because it was provided after the initial evaluation, 
the timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  
Specifically, per the March 2007 remand instructions, the 
Board obtained from the Social Security Administration copies 
of all records pertinent to the veteran's claim for Social 
Security disability benefits, including the medical records 
relied upon concerning that claim and the actual decision 
granting those benefits.

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The veteran also underwent a VA examination in May 2002.  
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2).

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In February 1963, the veteran presented with complaints of a 
sore back.  In early March 1965, the veteran presented with 
complaints of back pain.  At the end of March 1965, the 
veteran again presented with complaints of a back problem 
that was worse than before.  He was instructed to not lift 
over 25 pounds and not to do any truck driving.

In February 1966 the veteran presented with cervical pain.  
The treating doctor noted a previous history of a low back 
strain.  The diagnosis was a possible low grade urinary tract 
infection (UTI).

The veteran's separation examination was negative for back 
complaints as there was "no significant medical history".

In December 1999, the veteran presented to a chiropractor Dr. 
Thomas Konopka with complaints of sharp low back pain 
following a lifting accident.  The veteran reported being 
bent over and twisting at the time of the accident.

An MRI of the lumbosacral spine in January 2000 revealed an 
L5-S1 disk protrusion.  There was also mild degenerative 
desiccation involving all of the lumbar discs.

In a January 2000 letter, Dr. Konopka noted that the veteran 
complained of sharp low back pain that occurred after lifting 
over 100 pounds.  Dr. Konopka noted that the injury was a 
bending and twisting injury.

A February 2000 workers compensation consultation from the 
Central Texas Spine Institute noted that the veteran had 
injured his low back in the military in 1962 but that it 
resolved with time.  The consultation reported that the 
veteran injured his back in December 1999 when he was trying 
to position a bucket.

In a January 2001 letter, the Dr. Konopka stated that the 
veteran had been treated for various episodes of low back 
pain since May 1999.  He stated that the veteran's history of 
low back pain/injuries dated to his military duty.  Dr. 
Konopka stated that due to the veteran's long term history of 
low back pain and injuries, there was a strong possibility 
that his prior health history contributed to the current 
health status of his low back.

An April 2001 treatment note from the Central Texas Spine 
Institute stated that the veteran had been treated for 
injuries he sustained in a work related accident on December 
9, 1999.  The veteran reported that he was injured while 
trying to position a bucket.  The veteran began his treatment 
on December 10, 1999 and was released on an as needed basis 
in May 2000.  The veteran reinitiated his treatment plan in 
March 2001 following an exacerbation of his condition. The 
diagnosis was a lumbar strain with underlying degenerative 
disc disease and lumbar radiculopathy.

Electromyography (EMG) studies in April 2001 revealed 
evidence of right lumbar radiculopathy.

In an April 2001 attending physician's statement, Dr. Konopka 
stated that the veteran initially injured his back in a work 
related injury in December 1999 when he lifted a 100 pound 
bucket.  

At a May 2002 VA examination, the examiner noted that the 
veteran received treatment for his back while on active duty.  
The veteran presented with complaints of pain, weakness, 
fatigability and lack of endurance.  However, the veteran 
reported that his current back pain began in 1999 while 
driving a tractor trailer.  The veteran experienced a lifting 
injury that gave him severe pain at the belt line and 
radiated down his right leg.  He sought treatment at his 
local chiropractor, local doctor and several orthopedic 
surgeons.  An x-ray of the lumbosacral spine revealed minimal 
bone spurring throughout the lumbar spine that was compatible 
with the veteran's age.  No specific pathology was 
identified.  The diagnosis was a lumbar back strain.  The 
examiner stated that the veteran's lumbar back strain was 
less likely than not related to the veteran's back pain that 
he experienced during military service.

In a January 2006 letter, Dr. Konopka, after a review of the 
veteran's medical records, noted that the veteran received 
treatment for a sore back and muscle spasms while on active 
duty in February 1963 and March 1965.  After reviewing the 
May 2002 VA examination, Dr. Konopka stated that while the VA 
examiner diagnosed the veteran with a lumbar strain, the 
physical examination did not include point tenderness or 
diffuse spasm and tenderness in the lumbar region which are 
usually included with lumbar strains.  While muscle strains 
usually occur with a sudden great force on the back such as 
lifting and sudden twisting, the veteran had not expressed an 
acute trauma or injury.  He noted that muscle strains 
typically resolved in four to six weeks and were usually not 
chronic in nature.  Dr. Konopka concluded that based on the 
veteran's history of low back problems in the military, it 
was likely that the current condition with the veteran's low 
back may have been influenced from his past medical history.

The Social Security Administration determined that the 
veteran was entitled to Disability Insurance Benefits as a 
result of job related back injury that he suffered in 
December 1999.

Analysis

The record documents a current low back disability as the 
veteran has a lumbar back strain.  The veteran's service 
medical records are significant for complaints of pain in the 
lower back for which he received treatment.  Therefore, the 
element of an in-service injury is satisfied. The remaining 
question is whether the current low back disability is the 
result of an injury or disability while in service.  As 
noted, there are conflicting medical opinions on this 
question.

In a January 2001 letter, Dr. Konopka stated that due to the 
veteran's long term history of low back pain and injuries, 
there was a strong possibility that his prior health history 
contributed to the current health status of his low back.  In 
a January 2006 letter, Dr. Konopka stated that it was likely 
that the current condition with the veteran's low back may 
have been influenced from his past medical history.

Conversely, the May 2002 VA examiner stated that the 
veteran's lumbar back strain was less likely than not related 
to the veteran's back pain that he experienced during 
military service.

While the January 2001 and January 2006 opinions of Dr. 
Konopka suggest a link between the veteran's current low back 
disability and his injury in service, Dr. Konopka's opinion 
are simply too speculative to grant service connection.  
Specifically, in the January 2006 letter Dr. Konopka stated 
that "the veteran's low back may have been influenced from 
his past medical history."  There is no explanation of 
"past medical history."

In Obert v. Brown, the Court held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).   

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Additionally, in 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).  Also, the Board has "the authority to discount 
the weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. 
Cir. 1997).

In January 2006, Dr. Konopka commented that while muscle 
strains usually occur with a sudden great force on the back 
such as lifting and sudden twisting, the veteran had not 
expressed an acute trauma or injury.  This comment, however, 
is inconsistent with his January 2000 opinion that the 
veteran's 1999 injury was a bending and twisting injury when 
the veteran lifted a 100 lb bucket.  As Dr. Konopka's January 
2006 opinion directly contradicts his previous opinion, the 
Board finds it not credible and of little probative value. 

Furthermore, multiple other private medical records including 
the April 2001 attending physician's statement of Dr. 
Konopka, attributed the veteran's current low back disability 
to the when the veteran initially injured his back in a work 
related injury in December 1999.  

The May 2002 VA examiner had the benefit of a review of the 
veteran's service medical records, and provided a more 
detailed opinion than the January 2001 and January 2006 
opinions.  The May 2002 VA examiner also addressed the timing 
of the veteran's symptoms and provided a thorough rationale 
for his conclusions.  For these reasons the Board finds the 
May 2002 VA examiner's opinion to be the most probative.  

The Board notes the veteran's contentions concerning his 
current back disability and its relationship to his service.  
However, the veteran cannot establish a service connection 
claim on the basis of his assertions, alone. While the Board 
does not doubt the sincerity of the veteran's belief that his 
current low back disability is associated with military 
service, this claim turns on a medical matter-the 
relationship between current disability and service.  As a 
lay person, the veteran can testify to his complaints, the 
period of time he has experienced problems, and treatment he 
has received; however, he is not competent to render an 
opinion on matters of medical causation.  Questions of 
medical diagnosis and causation are within the province of 
medical professionals. See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, the veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the probative medical 
evidence of record, which does not relate the veteran's 
current back disability to service.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, as an April 2001 treatment note diagnosed the 
veteran with a lumbar strain with underlying degenerative 
disc disease, service connection may be granted if manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  There are no records that show degenerative 
disc disease in service or within one year of separation from 
service.

The preponderance of the evidence is against a finding that 
current degenerative disc disease of the low back is related 
to his service, or that it became manifest within a year of 
his discharge from active service.  The first indication of 
degenerative changes in the lumbar spine was in April 2001, 
approximately 35 years after the veteran's last year of 
service.  

As the record does not show that the veteran had degenerative 
disc disease to a compensable degree within one year of his 
discharge from active duty, the weight of the evidence is 
also against presumptive service connection.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Because the most probative opinion is against a link between 
the current disability and service, the preponderance of the 
evidence is against the claim.  As such, the benefit of the 
doubt rule is not for application and, the claim is denied.  
See 38 U.S.C.A. § 5107(b).


ORDER


Entitlement to service connection for lumbar strain is 
denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals









Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)  


 Department of Veterans Affairs


